          Case 1:19-cv-00178-JPO Document 48 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MIEH, INC.,
                                Plaintiff,
                                                                    19-CV-0178 (JPO)
                      -v-
                                                                          ORDER
 TEKNO PRODUCTS, INC., et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       Having considered Ever Victory Technology Limited’s unopposed motion to intervene

and substitute, the Court grants Ever Victory Technology Limited’s request to intervene as

plaintiff with respect to Count I and be substituted as plaintiff with respect to Count II.

       The Clerk of Court is directed to adjust the list of parties accordingly.

       SO ORDERED.

Dated: August 28, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
